Exhibit News Release Nalco Company 1601 West Diehl Road Naperville, IL 60563-1198 Date: October 14, 2008 www.nalco.com Media Contact: Charlie Pajor 630 305 1556 Carl M. Casale Named Director of Nalco Holding Company cpajor@nalco.com Investor Contact: Mike Bushman 630 305 1025 mbushman@nalco.com (Naperville, Ill.) Nalco Company (NYSE:NLC), the global leader in water, energy, air and process technologies and services that deliver savings for customers and improve the environment, announced today that Carl M. Casale had been appointed to its Board of Directors, effective October 13, 2008. The appointment brings the Board to a total of six members. Mr.Casale, 47, is Executive Vice President, Strategy and Operations for Monsanto Company, a post he has held since October 2007. Prior to that he was Executive Vice
